SN Strategies Corp. 1077 Balboa Avenue Laguna Beach, CA 92651 Telephone (714) 651-8000 April 28, 2010 Via Edgar Transmission Securities and Exchange Commission Division of Corporate Finance Washington, DC 20549 Attn: Stephani Bouvet Re:SN Strategies Corp. Post-Effective Amendment No. 1 to Registration Statement on Form S-1 Filed April 16, 2010 File No. 333-144888 Dear Ms. Bouvet: SN Strategies Corp. (“Company”) respectfully requests that the Securities and Exchange Commission (“Commission”) grant effectiveness as of 4:00 P.M., Eastern Time, May 3, 2010, or as soon as practicable thereafter, to its Post-Effective Amendment No. 1 to Registration Statement on Form S-1 filed with the Commission on April 16, 2010. The Company hereby acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filingeffective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filingeffective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. SN Strategies Corp. By:/s/ Michael Hawks Michael Hawks Its: President 1
